DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US 20140118911).
Regarding claim 1, Tang discloses (Figs. 1-6) a display device, comprising: a backlight module (2) comprising a back cover (combination of 5 and 6) and a backlight system (3, 4), wherein the back cover is configured to support the backlight system, the back cover comprises a back plate (5), a sidewall (portion of 6 adjacent to 3) positioned perpendicular to and at one side of the back plate, and an extension portion (portion of 6 below 11 and not overlapping 9) positioned perpendicular to and at the top of the sidewall and extending away from the backlight system to uncover the backlight system, and a height of the backlight system (3, 4) is less than or equal to a height of the sidewall, and a first magnetic material (11) is coated on or embedded in a surface of the extension portion; and a display panel (1) comprising a substrate (13), wherein a second magnetic material (11) is coated on or embedded in a surface of the substrate and positioned at one side of the substrate, and the second magnetic material is disposed 
Regarding claim 3, Tang discloses (Figs. 1-6) one side of the backlight system (3) is attached to a lateral surface of the sidewall (portion of 6 adjacent to 3).
Regarding claim 4, Tang discloses (Figs. 1-6) the side of the backlight module (2) which the first magnetic material (11) is coated on or embedded in is aligned with said side of the display panel (1) which with the second magnetic material (11) is coated on or embedded in.
Regarding claim 5, Tang discloses (Figs. 1-6) another side of the backlight system (3, 4) is aligned with another side of the display panel (1).
Regarding claim 6, Tang discloses (Figs. 1-6) the first magnetic material (11) and the second magnetic material (11) are both ferromagnetic plates (sections 0055-0058).
Regarding claim 7, Tang discloses (Figs. 1-6) a buffer layer (18) is disposed between the backlight module and the display panel to separate the display panel from the backlight module.
Regarding claim 15, Tang discloses (Figs. 1-6) a method for assembling a display panel (1) with a backlight module (2), comprising: providing the display panel (1) and the backlight module (2), wherein the backlight module comprises a back cover (combination of 5 and 6) configured to support a backlight system (3, 4) and comprising a back plate (5), a sidewall (portion of 6 adjacent to 3) positioned perpendicular to and at one side of the back plate, and an extension portion (portion of 6 below 11 and not overlapping 9) positioned perpendicular to and at the top of the sidewall and extending away from the backlight system (3, 4) to uncover the backlight system; coating or embedding a first magnetic material (11) on or in a surface of the extension portion of the back cover of the backlight module coating or embedding a second 
Regarding claim 18, Tang discloses (Figs. 1-6) disposing a buffer layer (18) between the backlight module (2) and the display panel (1) to separate the display panel from the backlight module.
Regarding claim 20, Tang discloses (Figs. 1-6) the first magnetic material (11) and the second magnetic material (11) are both ferromagnetic plates (sections 0055-0058).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kuk et al. (US 20160091748).
Regarding claim 8, Tang discloses (Figs. 1-6) a display, comprising: a display device (combination of 1 and 2); a housing (combination of 5 and 6) for fixing the display device; and a base (5) for placing the display on a plane firmly; wherein the display device comprises: a backlight module (2) comprising a back cover (combination of 5 and 6) and a backlight system 
Tang does not necessarily disclose a driving circuitry comprising a scan-line driving circuit and a data-line driving circuit wherein the scan-line driving circuit and the data-line driving circuit are respectively coupled to scan lines and data lines disposed on the substrate of the display panel so as to drive the scan lines and the data lines respectively; and the substrate comprises a first glass substrate.
Kuk discloses (Figs. 1A-9) a driving circuitry comprising a scan-line driving circuit and a data-line driving circuit wherein the scan-line driving circuit and the data-line driving circuit are respectively coupled to scan lines and data lines disposed on the substrate of the display panel so as to drive the scan lines and the data lines respectively (sections 0059-0060); and the substrate (SUB1) comprises a first glass substrate (section 0085). It would have been obvious to 
Regarding claim 10, Tang discloses (Figs. 1-6) one side of the backlight system (3) is attached to a lateral surface of the sidewall (portion of 6 adjacent to 3).
Regarding claim 11, Tang discloses (Figs. 1-6) one side of the backlight module which the first magnetic material (11) is coated on or embedded in is aligned with said side of the display panel which the second magnetic material (11) is coated on or embedded in  (sections 0055-0058).
Regarding claim 12, Tang discloses (Figs. 1-6) another side of the backlight system (3, 4) is aligned with another side of the display panel (1).
Regarding claim 13, Tang discloses (Figs. 1-6) the first magnetic material and the second magnetic material are both ferromagnetic plates (sections 0055-0058).
Regarding claim 14, Tang discloses (Figs. 1-6) a buffer layer (18) is disposed between the backlight module (2) and the display panel (1) to separate the display panel from the backlight module.
Regarding claim 16, Tang does not necessarily disclose during placing the display panel against the backlight module such that the second magnetic material is disposed corresponding to the first magnetic material, the method comprises; along an edge of a lateral stopper plate, placing the side of the backlight module which the first magnetic material is coated on or embedded in upwards; and along the edge of the lateral stopper plate, placing the side of the display panel which the second magnetic material is coated on or embedded in downwards and aligning said side of the display panel with the side of the backlight module which the first 
Kuk discloses (Figs. 1A-9) during placing the display panel (100) against the backlight module (200) such that the second magnetic material (400) is disposed corresponding to the first magnetic material (300), the method comprises; placing the side of the backlight module which the first magnetic material (300) is coated on or embedded in upwards; and, placing the side of the display panel which the second magnetic material (400) is coated on or embedded in downwards and aligning said side of the display panel with the side of the backlight module which the first magnetic material is coated on or embedded in, such that the second magnetic material of the display panel is disposed corresponding to the first magnetic material of the backlight module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kuk to attach the backlight module and display panel and to prevent the movement of the display panel due to external force. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lateral stopper plate to support the panel and module so that they are securely attached to each other.
Regarding claim 17, Tang does not necessarily disclose during placing the display panel against the backlight module such that the second magnetic material is disposed corresponding to the first magnetic material, the method comprises; along an edge of a lateral stopper plate, placing the side of the display panel which the second magnetic material is coated on or embedded in upwards; and along the edge of the lateral stopper plate, placing the side of the backlight module which the first magnetic material is coated on or embedded in downwards and aligning said side of the backlight module with the side of tire display panel which the 
Kuk discloses (Figs. 1A-9) during placing the display panel (100) against the backlight module (200) such that the second magnetic material (400) is disposed corresponding to the first magnetic material (300), the method comprises; placing the side of the display panel which the second magnetic material is coated on or embedded in upwards; and placing the side of the backlight module which the first magnetic material (300) is coated on or embedded in downwards and aligning said side of the backlight module (200) with the side of the display panel (100) which the second magnetic material is coated on or embedded in, such that the first magnetic material (300) of the backlight module is disposed corresponding to the second magnetic material (400) of the display panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kuk to attach the backlight module and display panel and to prevent the movement of the display panel due to external force. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lateral stopper plate to support the panel and module so that they are securely attached to each other.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-18, and 20 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wu et al. (US 20140184983) shows in Figs. 2-6 the back cover (3) having portions extending towards or away from the backlight system (5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871